[accelexecutedamendmentno001.jpg]
EXECUTION VERSION AMENDMENT NO. 1 This AMENDMENT NO. 1, dated as of August 4,
2020 (this “Amendment”), is entered into by and among ACCEL ENTERTAINMENT LLC, a
Delaware limited liability company (the “Borrower”), ACCEL ENTERTAINMENT, INC. a
Delaware corporation (“Holdings”), the other Guarantors (as defined in the
Credit Agreement described below) party hereto, the Lenders (as defined below)
party hereto and CAPITAL ONE, NATIONAL ASSOCIATION as administrative agent (in
such capacity, the “Administrative Agent”) under the Credit Agreement (as
defined below), and effective as of the Effective Date (as defined below).
Capitalized terms used herein and not otherwise defined herein shall have the
respective meanings given to them in the Credit Agreement. RECITALS: WHEREAS,
reference is hereby made to that certain Credit Agreement, dated as of November
13, 2019, by and among NEW PACE, LLC, a Delaware limited liability company
(which on such date was succeeded by the Borrower, to continue as the “Borrower”
thereto on and after such date), Holdings, each lender from time to time party
thereto (collectively, the “Lenders”), the Administrative Agent and the other
parties from time to time party thereto (as amended, restated, replaced,
supplemented or otherwise modified and in effect immediately prior to giving
effect to the amendments contemplated by this Amendment, the “Existing Credit
Agreement” and, after giving effect to the amendments contemplated by this
Amendment, the “Credit Agreement”); WHEREAS, the Borrower desires to make
certain amendments to the Existing Credit Agreement; and WHEREAS, the Consenting
Lenders (as defined below) (comprising (a) the Required Lenders, (b) the
Required Additional Term Loan Lenders and (c) the Required Facility Lenders with
respect to the Closing Date Revolving Facility under the Existing Credit
Agreement) and the Administrative Agent agree to make such amendments to the
Existing Credit Agreement, subject to the conditions and on the terms set forth
in this Amendment. NOW, THEREFORE, in consideration of the premises and
agreements, provisions and covenants herein contained and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows: ARTICLE I AMENDMENTS TO
EXISTING CREDIT AGREEMENT SECTION 1. Consent of Lenders. (a) Each Lender under
the Existing Credit Agreement that executes and delivers a consent in
substantially the form attached hereto as Annex I (a “Consent” and, each such
Lender, a “Consenting Lender”) hereby irrevocably agrees to the amendments to
the Existing Credit Agreement provided for herein. (b) Each Consent shall be
subject to the terms and conditions of this Amendment and shall be binding upon
the Lender party thereto and any successor, participant or assignee of such
Lender and may not be revoked or terminated by the Lender party thereto or any
such successor, participant or assignee. Each Lender that executes and delivers
a Consent and any permitted successor, participant or assignee of such Lender
shall be a party to this Amendment as if such



--------------------------------------------------------------------------------



 
[accelexecutedamendmentno002.jpg]
Person executed and delivered a counterpart hereof. Each Consent shall
constitute a part of this Amendment and each signature page thereto shall
constitute a signature page hereto. SECTION 2. Effective Date Amendments.
Effective upon the occurrence of the Effective Date, the Existing Credit
Agreement is hereby amended as follows: (a) Section 1.01 of the Existing Credit
Agreement is hereby amended by inserting in appropriate alphabetical order the
following new definitions: “Affected Financial Institution” means (a) any EEA
Financial Institution or (b) any UK Financial Institution. “Amendment No. 1”
means that certain Amendment No. 1, dated as of August 4, 2020, among the
Borrower, Holdings, the other Guarantors party thereto, the Lenders party
thereto and the Administrative Agent. “Covenant Relief Period” means the period
commencing on the Covenant Relief Period Commencement Date and ending on the
earliest of (a) the first Business Day following the date the Compliance
Certificate for the fiscal quarter ending March 31, 2021 is delivered or
required to have been delivered to the Administrative Agent pursuant to Section
6.02(1), (b) the delivery of a Covenant Relief Period Termination Notice to the
Administrative Agent and (c) the occurrence of a Covenant Relief Period
Condition Event of Default (such date on which the Covenant Relief Period ends
is referred to as the “Covenant Relief Period Termination Date”). “Covenant
Relief Period Commencement Date” means August 4, 2020. “Covenant Relief Period
Condition Event of Default” has the meaning given to such term in Amendment No.
1. “Covenant Relief Period Conditions” means each of the requirements listed on
Schedule I to Amendment No. 1. “Covenant Relief Period Termination Notice” means
a certificate of a Responsible Officer of the Borrower (a) stating that the
Borrower irrevocably elects to terminate the Covenant Relief Period effective as
of the date of delivery of such Covenant Relief Period Termination Notice to the
Administrative Agent and (b) certifying that the Borrower would have been in
compliance with the Financial Covenants as of the then most recently ended Test
Period, had Sections 7.12(1)(b) and (2)(b) not been in effect, and attaching
thereto a calculation of the First Lien Net Leverage Ratio and the Fixed Charge
Coverage Ratio, in each case, as of the last day of such Test Period. “Extended
Restricted Period” means, if the Covenant Relief Period Termination Date is the
date specified in clause (a) of the definition of “Covenant Relief Period”, the
period commencing on such date and ending on the date on which the Compliance
Certificate for the fiscal quarter ending June 30, 2021 is delivered to the
Administrative Agent pursuant to Section 6.02(1). “MSELF Eligible Indebtedness”
means any secured term loan facility incurred under Section 2.14 in an aggregate
outstanding principal amount not to exceed $100.0 million in compliance with the
MSELF Program Requirements. 2



--------------------------------------------------------------------------------



 
[accelexecutedamendmentno003.jpg]
“MSELF Program Requirements” means rules and regulations governing the “Main
Street Expanded Loan Facility” program established by the Federal Reserve on
April 9, 2020 under the authority of Section 13(3) of the Federal Reserve Act,
with approval of the U.S. Secretary of the Treasury. “Resolution Authority”
means an EEA Resolution Authority or, with respect to any UK Financial
Institution, a UK Resolution Authority. “Specified Quarter” means the last
fiscal quarter of the most recent Test Period ended on or prior to the
termination of the Covenant Relief Period. “UK Financial Institution” means any
BRRD Undertaking (as such term is defined under the PRA Rulebook (as amended
form time to time) promulgated by the United Kingdom Prudential Regulation
Authority) or any person subject to IFPRU 11.6 of the FCA Handbook (as amended
from time to time) promulgated by the United Kingdom Financial Conduct
Authority, which includes certain credit institutions and investment firms, and
certain affiliates of such credit institutions or investment firms. “UK
Resolution Authority” means the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution. (b) The last sentence of the definition of “Additional
Term Loan Commitment Fee Rate” in Section 1.01 of the Existing Credit Agreement
is hereby amended by inserting “; provided, further, that during the Covenant
Relief Period and the Extended Restricted Period, ‘Pricing Level 1’ (as set
forth above) shall apply” immediately before the period at the end thereof. (c)
The last sentence of the definition of “Applicable Rate” in Section 1.01 of the
Existing Credit Agreement is hereby amended by inserting “; provided, further,
that during the Covenant Relief Period and the Extended Restricted Period,
‘Pricing Level 1’ (as set forth above) shall apply” immediately before the
period at the end thereof. (d) The definition of “Bail-In Action” in Section
1.01 of the Existing Credit Agreement is hereby amended by replacing “EEA
Resolution Authority” with “Resolution Authority” and replacing “EEA Financial
Institution” with “Affected Financial Institution”. (e) The definition of
“Bail-In Legislation” in Section 1.01 of the Existing Credit Agreement is hereby
amended and restated in its entirety as follows: “Bail-In Legislation” means,
(a) with respect to any EEA Member Country implementing Article 55 of Directive
2014/59/EU of the European Parliament and of the Council of the European Union,
the implementing law, rule, regulation or requirement for such EEA Member
Country from time to time which is described in the EU Bail-In Legislation
Schedule, and (b) with respect to the United Kingdom, Part I of the United
Kingdom Banking Act 2009 (as amended from time to time) and any other law,
regulation or rule applicable in the United Kingdom relating to the resolution
of unsound or failing banks, investment firms or other financial institutions or
their affiliates (other than through liquidation, administration or other
insolvency proceedings). 3



--------------------------------------------------------------------------------



 
[accelexecutedamendmentno004.jpg]
(f) The last sentence of the definition of “Base Rate” in Section 1.01 of the
Existing Credit Agreement is hereby amended and restated as follows: “In no
event shall the Base Rate be less than 1.50%.” (g) The proviso in the definition
of “Benchmark Replacement” in Section 1.01 of the Existing Credit Agreement is
hereby amended and restated as follows: “provided that if the Benchmark
Replacement as so determined would be less than 0.50%, the Benchmark Replacement
will be deemed to be 0.50% for the purposes of this Agreement”. (h) The proviso
in the definition of “Eurodollar Rate” in Section 1.01 of the Existing Credit
Agreement is hereby amended and restated as follows: “provided that in no event
shall the Eurodollar Rate for Loans that bear interest at a rate based on
clauses (a) and (b) of this definition be less than 0.50%”. (i) The definition
of “Write-Down and Conversion Powers” in Section 1.01 of the Existing Credit
Agreement is hereby amended and restated in its entirety as follows: “Write-Down
and Conversion Powers” means, (a) with respect to any EEA Resolution Authority,
the write-down and conversion powers of such EEA Resolution Authority from time
to time under the Bail-In Legislation for the applicable EEA Member Country,
which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule, and (b) with respect to the United Kingdom, any powers of
the applicable Resolution Authority under the Bail-In Legislation to cancel,
reduce, modify or change the form of a liability of any UK Financial Institution
or any contract or instrument under which that liability arises, to convert all
or part of that liability into shares, securities or obligations of that person
or any other person, to provide that any such contract or instrument is to have
effect as if a right had been exercised under it or to suspend any obligation in
respect of that liability or any of the powers under that Bail-In Legislation
that are related to or ancillary to any of those powers. (j) Section 2.14(4)(c)
of the Existing Credit Agreement is hereby amended by (i) amending and restating
the first paragraph therein in its entirety as follows: (c) the aggregate
principal amount of Incremental Term Loans and Incremental Commitments shall
not, together with the aggregate principal amount of Permitted Incremental
Equivalent Debt, exceed the sum of (the amount available under clauses (A)
through (D) below, the “Available Incremental Amount”): (ii) deleting the period
at the end of clause (C)(z) and replacing it with “, plus”; and (iii) adding a
new clause (D) as follows: (D) to the extent Incremental Term Loans and
Incremental Commitments are MSELF Eligible Indebtedness, any unused capacity
under Section 7.02(b)(12)(b). 4



--------------------------------------------------------------------------------



 
[accelexecutedamendmentno005.jpg]
(k) Section 2.14(5)(a)(ii) of the Existing Credit Agreement is hereby amended
and restated in its entirety as follows: (ii) shall not mature earlier than the
Original Term Loan Maturity Date (provided that this subclause (ii) shall not
apply to any MSELF Eligible Indebtedness that when established would be
required, pursuant to the MSELF Program Requirements then in effect, to mature
on a date that is earlier than the Original Term Loan Maturity Date), (l)
Section 2.14(5)(a)(iii) of the Existing Credit Agreement is hereby amended and
restated in its entirety as follows: (iii) except in the case of any MSELF
Eligible Indebtedness, shall have a Weighted Average Life to Maturity not
shorter than the remaining Weighted Average Life to Maturity of the Initial Term
Loans on the date of incurrence of such Incremental Term Loans, (m) Section
7.02(b)(12)(b) of the Existing Credit Agreement is hereby amended by adding the
following proviso immediately before the semicolon at the end thereof: “;
provided that the capacity to incur Indebtedness under this clause (12)(b) shall
be reduced by the amount of any MSELF Eligible Indebtedness incurred under
Section 2.14(4)(c)(D) using any capacity under this clause (12)(b)”. (n) Section
7.12 of the Existing Credit Agreement is hereby amended and restated as follows:
SECTION 7.12 Financial Covenants. The Borrower covenants and agrees that it: (1)
(a) subject to subclause (b) below, shall not permit the First Lien Net Leverage
Ratio as of the last day of any Test Period (commencing with the Test Period
ending on the last day of the first full fiscal quarter to elapse after the
Closing Date) to be greater than 4.50 to 1.00 (such compliance to be determined
on the basis of the financial information most recently delivered to the
Administrative Agent pursuant to Section 6.01(1) and Section 6.01(2) for such
Test Period) and (b) notwithstanding subclause (a) above, during the Covenant
Relief Period, the Borrower shall not be required to comply with subclause (a)
above; provided that, from and after the Covenant Relief Period Termination
Date, the maximum First Lien Net Leverage Ratio levels for each fiscal quarter
ending after the Specified Quarter shall be those as in effect and set forth in
subclause (a) above; and (2) (a) subject to subclause (b) below, shall not
permit the Fixed Charge Coverage Ratio as of the last day of any Test Period
(commencing with the Test Period ending on the last day of the first full fiscal
quarter to elapse after the Closing Date) to be less than 1.20 to 1.00 (such
compliance to be determined on the basis of the financial information most
recently delivered to the Administrative Agent pursuant to Section 6.01(1) and
Section 6.01(2) for such Test Period) and (b) notwithstanding subclause (a)
above, during the Covenant Relief Period, the Borrower shall not be required to
comply with subclause (a) above; provided that, from and after the Covenant
Relief Period Termination Date, the minimum Fixed Charge Coverage Ratio levels
for each fiscal quarter ending after the Specified Quarter shall be those as in
effect and set forth in subclause (a) above (clauses (1) and (2) collectively,
the “Financial Covenants”). 5



--------------------------------------------------------------------------------



 
[accelexecutedamendmentno006.jpg]
(o) Section 10.25 of the Existing Credit Agreement is hereby amended and
restated in its entirety as follows: SECTION 10.25 Acknowledgement and Consent
to Bail-In of Affected Financial Institutions. Solely to the extent any Lender
or Issuing Bank that is an Affected Financial Institution is a party to this
Agreement and notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any Lender or Issuing Bank
that is an Affected Financial Institution arising under any Loan Document, to
the extent such liability is unsecured, may be subject to the Write-Down and
Conversion Powers of the applicable Resolution Authority and agrees and consents
to, and acknowledges and agrees to be bound by: (a) the application of any
Write-Down and Conversion Powers by the applicable Resolution Authority to any
such liabilities arising hereunder which may be payable to it by any Lender or
Issuing Bank that is an Affected Financial Institution; and (b) the effects of
any Bail-In Action on any such liability, including, if applicable: (i) a
reduction in full or in part or cancellation of any such liability; (ii) a
conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such Affected Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or (iii) the variation of the terms
of such liability in connection with the exercise of the Write-Down and
Conversion Powers of the applicable Resolution Authority. SECTION 3. Amendments
to Loan Documents. Each Consenting Lender, by executing a Consent, (a) consents
to, authorizes and directs the Administrative Agent to countersign this
Amendment and (b) consents to, and authorizes the Borrower, Holdings, each other
Guarantor and the Administrative Agent to enter into such amendments,
restatements, amendment and restatements, supplements and modifications to the
exhibits and schedules to the Credit Agreement as the Administrative Agent deems
reasonably necessary or desirable in connection with this Amendment and the
transactions contemplated hereby. SECTION 4. Agreement of Consenting Lenders.
Pursuant to Sections 10.01(g)(ii) and (iii) of the Existing Credit Agreement,
the Consenting Lenders (comprising the Required Additional Term Loan Lenders and
the Required Facility Lenders with respect to the Closing Date Revolving
Facility under the Existing Credit Agreement) hereby agree that for purposes of
determining compliance with Section 4.02 or Section 4.03, as applicable, of the
Credit Agreement (including, for the avoidance of doubt, (x) for purposes of
Section 5.05(2) of the Credit Agreement and any other representation or warranty
of any Loan Party contained in Article V or any other Loan Document and (y) in
determining whether a Default or Event of Default has occurred and is
continuing) in connection with any Credit Extension to be made under the 6



--------------------------------------------------------------------------------



 
[accelexecutedamendmentno007.jpg]
Closing Date Revolving Facility or the Additional Term Loan Facility, as
applicable, during the Covenant Relief Period, clause (y)(a) of the definition
of “Material Adverse Effect” shall exclude all effects, events, occurrences,
facts, conditions or changes arising out of or resulting from or in connection
with the COVID- 19 pandemic. ARTICLE II REPRESENTATION AND WARRANTIES To induce
the Lenders to consent to this Amendment, each of the Borrower and the other
Loan Parties party hereto represents and warrants to the Administrative Agent
and the Lenders that, as of the Effective Date: SECTION 1. Existence,
Qualification and Power; Compliance with Laws. Each Loan Party and each of its
respective Restricted Subsidiaries that is a Material Subsidiary (a) is a Person
duly organized or formed, validly existing and in good standing under the Laws
of the jurisdiction of its incorporation or organization (to the extent such
concept exists in such jurisdiction), (b) has all corporate or other
organizational power and authority to (i) own or lease its assets and carry on
its business as currently conducted and (ii) in the case of the Loan Parties,
execute, deliver and perform its obligations under the Loan Documents to which
it is a party, including this Amendment, (c) is duly qualified and in good
standing (to the extent such concept exists) under the Laws of each jurisdiction
where its ownership, lease or operation of properties or the conduct of its
business as currently conducted requires such qualification, (d) is in
compliance with all applicable Laws orders, writs, injunctions and orders
(including with the FCPA and the USA PATRIOT Act), and (e) has all requisite
governmental licenses, authorizations, consents and approvals to operate its
business as currently conducted, except, in each case referred to in the
preceding clauses (a) (with respect to the good standing of a Person other than
the Borrower), (b)(i), (c), (d) and (e), to the extent that failure to do so
would not reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect. SECTION 2. Authorization; No Contravention. (a) The
execution, delivery and performance by each Loan Party of each Loan Document to
which such Person is a party, including this Amendment, have been duly
authorized by all necessary corporate or other organizational action, (b) none
of the execution, delivery and performance by each Loan Party of each Loan
Document, and in the case of clause (i) below, the incurrence of Indebtedness
and granting of security interests and guarantees thereunder, as applicable, to
which such Person is a party, including this Amendment, will (i) contravene the
terms of any of such Person’s Organizational Documents, (ii) result in any
breach or contravention of, or the creation of any Lien upon any of the property
or assets of such Person or any of the Restricted Subsidiaries (other than as
permitted by Section 7.01 of the Credit Agreement) under (A) any Contractual
Obligation to which such Loan Party is a party or affecting such Loan Party or
the properties of such Loan Party or any of its Subsidiaries or (B) any order,
injunction, writ or decree of any Governmental Authority or any arbitral award
to which such Loan Party or its property is subject, or (iii) violate any
applicable Law, except with respect to any breach, contravention or violation
(but not creation of Liens) referred to in the preceding clauses (ii) and (iii),
to the extent that such breach, contravention or violation would not reasonably
be expected to have, individually or in the aggregate, a Material Adverse
Effect. SECTION 3. Government Authorization. No material approval, consent,
exemption, authorization, Gaming Approval or other action by, or notice to, or
filing with, any Governmental Authority is necessary or required in connection
with the execution, delivery or performance by, or enforcement against, any Loan
Party of this Amendment or any other Loan Document, except for (a) filings and
registrations necessary to perfect the Liens on the Collateral granted by the
Loan Parties in favor of the Secured Parties, (b) the approvals, consents,
exemptions, authorizations, actions, notices and filings that 7



--------------------------------------------------------------------------------



 
[accelexecutedamendmentno008.jpg]
have been duly obtained, taken, given or made and are in full force and effect
(except to the extent not required to be obtained, taken, given or made or in
full force and effect hereunder or under any other Loan Document), and (c) those
approvals, consents, exemptions, authorizations or other actions, notices or
filings, the failure of which to obtain or make would not reasonably be expected
to have, individually or in the aggregate, a Material Adverse Effect. SECTION 4.
Binding Effect. This Amendment and each other Loan Document has been duly
executed and delivered by each Loan Party that is party hereto or thereto, as
applicable. Each Loan Document constitutes a legal, valid and binding obligation
of each Loan Party that is party thereto, enforceable against each such Loan
Party in accordance with its terms, except as such enforceability may be limited
by Debtor Relief Laws, by general principles of equity and principles of good
faith and fair dealing. SECTION 5. No Default or Event of Default. No Default or
Event of Default has occurred and is continuing on the Effective Date or after
giving effect to this Amendment. SECTION 6. Existing Representations and
Warranties. The representations and warranties of each Loan Party contained in
Article V of the Existing Credit Agreement or any other Loan Document shall be
true and correct in all material respects; provided that, to the extent that
such representations and warranties specifically refer to an earlier date, they
shall be true and correct in all material respects as of such earlier date;
provided, further, that any representation and warranty that is qualified as to
“materiality,” “Material Adverse Effect” or similar language shall be true and
correct (after giving effect to any qualification therein) in all respects on
such respective dates; provided, further, that, for purposes of such
representations and warranties, clause (y)(a) of the definition of “Material
Adverse Effect” shall exclude all effects, events, occurrences, facts,
conditions or changes arising out of or resulting from or in connection with the
COVID-19 pandemic. ARTICLE III CONDITIONS TO THE EFFECTIVE DATE This Amendment
shall become effective on the date (the “Effective Date”) on which each of the
following conditions is satisfied or waived: SECTION 1. The Administrative Agent
shall have received (i) counterparts to this Amendment, duly executed by the
Borrower, Holdings, the other Guarantors party hereto, and the Administrative
Agent and (ii) Consents from Consenting Lenders constituting (a) the Required
Lenders, (b) the Required Additional Term Loan Lenders and (c) the Required
Facility Lenders with respect to the Closing Date Revolving Facility under the
Existing Credit Agreement. SECTION 2. The Administrative Agent shall have
received a certificate signed by a Responsible Officer of the Borrower stating
that (i) each of the representations and warranties contained in Article II of
this Amendment shall be true and correct and (ii) no Default or Event of Default
shall have occurred and be continuing on the Effective Date or after giving
effect to this Amendment. SECTION 3. The Borrower shall have paid to the
Administrative Agent, for the account of each Lender under the Existing Credit
Agreement that has executed a Consent prior to 5.00 p.m., New York City time, on
August 3, 2020, a consent fee equal to 0.05% of the outstanding principal amount
of such Lender’s Loans and/or Commitments on the Effective Date. 8



--------------------------------------------------------------------------------



 
[accelexecutedamendmentno009.jpg]
SECTION 4. The Administrative Agent shall have received reimbursement of
expenses required to be reimbursed or paid hereunder or under any other Loan
Document or otherwise agreed to in writing to be paid (including, without
limitation, the reasonable fees and expenses of Latham & Watkins LLP). SECTION
5. The Administrative Agent and each Lender party hereto shall have received at
least two (2) Business Days prior to the Effective Date all documentation and
other information reasonably requested in writing at least ten (10) Business
Days prior to the Effective Date by the Administrative Agent and such Lender, as
applicable, that the Administrative Agent and such Lender, as applicable,
reasonably determine is required by regulatory authorities from the Loan Parties
under applicable “know your customer” and anti-money laundering rules and
regulations, including without limitation the Act. SECTION 6. No later than
three (3) Business Days prior to the Effective Date, to the extent the Borrower
qualifies as a “legal entity customer” under the Beneficial Ownership Regulation
and to the extent requested by the Administrative Agent or any Lender at least
ten (10) Business Days prior to the Effective Date, the Administrative Agent and
each such Lender, as applicable, shall have received a Beneficial Ownership
Certification in relation to the Borrower. ARTICLE IV VALIDITY OF OBLIGATIONS
AND LIENS; RELIEF PERIOD COVENANTS SECTION 1. Reaffirmation. Each Loan Party
hereby acknowledges its receipt of a copy of this Amendment and its review of
the terms and conditions hereof and thereof and consents to the terms and
conditions of this Amendment and the transactions contemplated hereby. Each
Guarantor hereby (a) affirms and confirms its guarantees and other commitments
under the Guaranty, and (b) agrees that the Guaranty is in full force and effect
and shall accrue to the benefit of the Secured Parties to secure the
Obligations. Each Loan Party hereby (a) affirms and confirms its pledges, grants
and other commitments and the validity of the Liens under the Collateral
Documents to which it is a party, with all such Liens continuing in full force
and effect after giving effect to this Amendment and (b) agrees that each
Collateral Document to which it is a party is in full force and effect and shall
accrue to the benefit of the Secured Parties to secure the Obligations. SECTION
2. Relief Period Covenants. (a) Each Loan Party hereby covenants and agrees that
it shall, and shall cause each of its Restricted Subsidiaries to, comply with
each of the requirements listed on Schedule I hereto. (b) Failure of any Loan
Party or any of its Restricted Subsidiaries to perform or observe (i) any term,
covenant or agreement contained in clause (b) of Schedule I hereto, which
failure continues unremedied for 3 Business Days, or (ii) any other term,
covenant or agreement contained in Schedule I hereto (not specified in subclause
(i) above), in each case, shall constitute an Event of Default (any such Event
of Default, a “Covenant Relief Period Condition Event of Default”). ARTICLE V
MISCELLANEOUS SECTION 1. Counterparts. This Amendment may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Amendment shall become effective when
it shall have 9



--------------------------------------------------------------------------------



 
[accelexecutedamendmentno010.jpg]
been executed by the Borrower and the Administrative Agent and the
Administrative Agent shall have received executed Consents from Lenders
comprising the Required Lenders, the Required Additional Term Loan Lenders and
the Required Facility Lenders with respect to the Closing Date Revolving
Facility under the Existing Credit Agreement. Delivery of an executed
counterpart of a signature page of this Amendment by facsimile or in electronic
(i.e., “pdf” or “tif”) format shall be effective as delivery of a manually
executed counterpart of this Amendment. The words “execution,” “execute”,
“signed,” “signature,” and words of like import in or related to any document to
be signed in connection with this Amendment and the transactions contemplated
hereby (including without limitation any Consent) shall be deemed to include
electronic signatures and contract formations on electronic platforms approved
by the Administrative Agent, or the keeping of records in electronic form, each
of which shall be of the same legal effect, validity or enforceability as a
manually executed signature or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any applicable law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any other similar
state laws based on the Uniform Electronic Transactions Act; provided that
notwithstanding anything contained herein to the contrary the Administrative
Agent is under no obligation to agree to accept electronic signatures in any
form or in any format unless expressly agreed to by the Administrative Agent
pursuant to procedures approved by it (it being understood and agreed that
documents signed manually but delivered in “.pdf” or “.tif” format (or other
similar formats specified by Administrative Agent) shall not constitute
electronic signatures). Each of the Loan Parties represents and warrants to the
other parties hereto that it has the corporate or other organizational power and
authority to execute this Amendment through electronic means and there are no
restrictions for doing so in the Organizational Documents of such Loan Party.
SECTION 2. Governing Law; Waiver of Right to Trial by Jury; Service of Process.
THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW
OF THE STATE OF NEW YORK. The provisions of Sections 10.16, 10.17 and 10.22 of
the Credit Agreement shall apply to this Amendment mutatis mutandis to the same
extent as if fully set forth herein. SECTION 3. Headings. The headings of this
Amendment are for purposes of reference only and shall not limit or otherwise
affect the meaning hereof. SECTION 4. Effect of Amendment. This Amendment shall
not constitute a novation of the Credit Agreement or any of the Loan Documents.
Except as expressly set forth herein, (i) this Amendment shall not by
implication or otherwise limit, impair, constitute a waiver of or otherwise
affect the rights and remedies of the Lenders, the Administrative Agent or the
Issuing Banks, in each case under the Credit Agreement or any other Loan
Document, and (ii) shall not alter, modify, amend or in any way affect any of
the terms, conditions, obligations, covenants or agreements contained in the
Credit Agreement or any other provision of either such agreement or any other
Loan Document. Each and every term, condition, obligation, covenant and
agreement contained in the Credit Agreement or any other Loan Document (for
avoidance of doubt, in each case, as altered, modified or amended as expressly
set forth herein) is hereby ratified and reaffirmed in all respects and shall
continue in full force and effect. SECTION 5. Reference to and Effect on the
Credit Agreement. On and after the Effective Date, each reference in the Credit
Agreement to “this Agreement”, “hereunder”, “hereof” or words of like import
referring to the Credit Agreement, and each reference in each of the other Loan
Documents to “the Credit Agreement”, “thereunder”, “thereof” or words of like
import referring to the Credit Agreement, shall mean and be a reference to the
Credit Agreement, as amended by this Amendment. The Credit Agreement and each of
the other Loan Documents, as specifically amended by this Amendment, are and
shall continue to be in full force and effect and are hereby in all respects
ratified and confirmed. Without limiting the generality of the foregoing, the
Collateral Documents and all of the Collateral described therein do and shall
continue to secure the Obligations of the Loan Parties under the Loan Documents.
The execution, 10



--------------------------------------------------------------------------------



 
[accelexecutedamendmentno011.jpg]
delivery and effectiveness of this Amendment shall not, except as expressly
provided herein, operate as an amendment of any right, power or remedy of any
Lender or any Agent under any of the Loan Documents, nor constitute an amendment
of any provision of any of the Loan Documents. This Amendment shall be a Loan
Document. SECTION 6. Costs and Expenses. The Borrower agrees to pay all
reasonable costs and expenses of the Administrative Agent in connection with the
preparation, execution and delivery of this Amendment and the other instruments
and documents to be delivered hereunder, if any (including, without limitation,
the reasonable fees and expenses of Latham & Watkins LLP) in accordance with the
terms of Section 10.04 of the Credit Agreement. SECTION 7. Severability of
Provisions. Any provision of this Amendment or any other Loan Document which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective only to the extent of such prohibition or unenforceability
without invalidating the remainder of such provision or the remaining provisions
hereof or thereof or affecting the validity or enforceability of such provision
in any other jurisdiction. [Remainder of page intentionally left blank] 11



--------------------------------------------------------------------------------



 
[accelexecutedamendmentno012.jpg]




--------------------------------------------------------------------------------



 
[accelexecutedamendmentno013.jpg]




--------------------------------------------------------------------------------



 
[accelexecutedamendmentno014.jpg]




--------------------------------------------------------------------------------



 
[accelexecutedamendmentno015.jpg]
CAPITAL ONE, NATIONAL ASSOCIATION as the Administrative Agent, Swing Line Lender
and Issuing Bank By: Name: Andrew Crain Title: Managing Director [Signature Page
to Amendment No. 1]



--------------------------------------------------------------------------------



 
[accelexecutedamendmentno016.jpg]
SCHEDULE I COVENANT RELIEF PERIOD CONDITIONS During (x) the Covenant Relief
Period and (y) the Extended Restricted Period (if any): (a) The Borrower shall
not permit the sum of (i) the Unrestricted Cash Amount (without taking into
consideration clause (a)(ii) of the definition thereof) plus (ii) the aggregate
unused Revolving Commitments (such sum, the “Liquidity”), as of the Monday of
any week during the Liquidity Certificate Delivery Period, to be less than
$100.0 million. (b) The Borrower shall furnish to the Administrative Agent,
commencing with the calendar month ending August 31, 2020 and ending with the
latest of (i) the last calendar month ending before the Covenant Relief Period
Termination Date and (ii) the last calendar month ending before the termination
of the Extended Restricted Period (if any) (the “Liquidity Certificate Delivery
Period”), a certificate of a Responsible Officer of the Borrower (a “Minimum
Liquidity Certificate”), setting forth in reasonable detail the calculation of
Liquidity (determined in good faith by the Borrower) as of the last day of each
such calendar month within five (5) Business Days after the last day of each
such calendar month; provided that if, as of the Monday of any week during the
Liquidity Certificate Delivery Period, the Liquidity is less than or equal to
$125.0 million, the Borrower shall furnish to the Administrative Agent a Minimum
Liquidity Certificate, setting forth in reasonable detail the calculation of
Liquidity (determined in good faith by the Borrower) as of the Monday of such
week (and as of the Monday of (x) each second succeeding week until the
Liquidity as certified in any Minimum Liquidity Certificate delivered pursuant
to this clause (b) is greater than $125.0 million or (y) the next succeeding
week if such succeeding week is the last week of the Liquidity Certificate
Delivery Period) no later than Thursday of such week. (c) The Borrower shall not
incur, or permit any Restricted Subsidiary to incur, Permitted Liens under
Section 7.01 of the Credit Agreement pursuant to clause (21) of the definition
of “Permitted Liens” securing obligations in an aggregate outstanding amount in
excess of $7.0 million (and any such Lien in excess thereof shall not be deemed
a Permitted Lien). (d) The Borrower shall not incur, or permit any Restricted
Subsidiary to incur, Indebtedness under Sections 2.14 and 7.02 of the Credit
Agreement using any portion of the Available Incremental Amount (including in
the case of Permitted Incremental Equivalent Debt) in excess of the sum of the
amounts under clauses (A) (except for subclause (1)(y) thereof), (B) and (D) of
the definition thereof at any time outstanding. (e) The Borrower shall not
incur, or permit any Restricted Subsidiary to incur, Permitted Ratio Debt under
Section 7.02 of the Credit Agreement. (f) The Borrower shall not incur, or
permit any Restricted Subsidiary to incur, Indebtedness under Section
7.02(b)(12)(b) of the Credit Agreement in an aggregate principal amount in
excess of $7.0 million at any time outstanding. (g) The Borrower shall not incur
or assume, or permit any Restricted Subsidiary to incur or assume, Indebtedness
under Section 7.02(b)(14)(a) of the Credit Agreement. (h) The Borrower shall not
incur or assume, or permit any Restricted Subsidiary to incur or assume,
Indebtedness under Section 7.02(b)(14)(b) of the Credit Agreement in an
aggregate principal amount in excess of $5.0 million at any time outstanding,
and no portion of any Schedule I-1



--------------------------------------------------------------------------------



 
[accelexecutedamendmentno017.jpg]
such Indebtedness may be incurred or assumed by any Restricted Subsidiary that
is not a Loan Party. (i) The Borrower shall not incur, or permit any Restricted
Subsidiary to incur, Indebtedness under Section 7.02(b)(23) of the Credit
Agreement. (j) The Borrower shall not incur, or permit any Restricted Subsidiary
to incur, Indebtedness under Section 7.02(b)(32) of the Credit Agreement. (k)
The Borrower shall not make, or permit any Restricted Subsidiary to make any
Permitted Investment pursuant to clause (1) of the definition of “Permitted
Investments” in in any Restricted Subsidiary that not a Loan Party. (l) The
Borrower shall not make, or permit any Restricted Subsidiary to make any
Permitted Acquisition pursuant to clause (3) of the definition of “Permitted
Investments” comprising a Non-Loan Party Acquisition unless the Liquidity will
be at least $130.0 million on a pro forma basis after giving effect to such
Permitted Acquisition. (m) The Borrower shall not make, or permit any Restricted
Subsidiary to make any Permitted Investment pursuant to clause (8) of the
definition of “Permitted Investments” in an aggregate amount in excess of $10.0
million at any time outstanding (and any such Investment in excess thereof shall
be deemed a Restricted Investment). (n) The Borrower shall not make, or permit
any Restricted Subsidiary to make any Permitted Investment pursuant to clause
(13) of the definition of “Permitted Investments” in an aggregate amount in
excess of $10.0 million at any time outstanding (and any such Investment in
excess thereof shall be deemed a Restricted Investment). (o) The Borrower shall
not make, or permit any Restricted Subsidiary to make any Permitted Investment
pursuant to clause (23) of the definition of “Permitted Investments” (and any
such Investment shall be deemed a Restricted Investment). (p) The Borrower shall
not make, or permit any Restricted Subsidiary to make any Permitted Investment
pursuant to clause (32) of the definition of “Permitted Investments” (and any
such Investment shall be deemed a Restricted Investment). (q) The Borrower shall
not make, or permit any Restricted Subsidiary to make any Permitted Investment
pursuant to clause (33) of the definition of “Permitted Investments” (and any
such Investment shall be deemed a Restricted Investment). (r) The Borrower shall
not make, or permit any Restricted Subsidiary to make any Investment in
Unrestricted Subsidiaries and the Borrower shall not otherwise designate any
Subsidiary of the Borrower as an Unrestricted Subsidiary. (s) The Borrower shall
not make, or permit any Restricted Subsidiary to make any Restricted Payment
pursuant to Section 7.05(a)(C) of the Credit Agreement based on the allowance
set forth therein. (t) The Borrower shall not make, or permit any Restricted
Subsidiary to make any Restricted Payment using any portion of the amount
specified under clause (3) of Section 7.05(a) of the Credit Agreement. Schedule
I-2



--------------------------------------------------------------------------------



 
[accelexecutedamendmentno018.jpg]
(u) The Borrower shall not make, or permit any Restricted Subsidiary to make any
Restricted Payment pursuant to Section 7.05(b)(4) of the Credit Agreement. (v)
The Borrower shall not make, or permit any Restricted Subsidiary to make any
Restricted Payment pursuant to Section 7.05(b)(8) of the Credit Agreement. (w)
The Borrower shall not make, or permit any Restricted Subsidiary to make any
Restricted Payment pursuant to Section 7.05(b)(10) of the Credit Agreement. (x)
The Borrower shall not make, or permit any Restricted Subsidiary to make any
Restricted Payment pursuant to Section 7.05(b)(17) of the Credit Agreement.
Schedule I-3



--------------------------------------------------------------------------------



 
[accelexecutedamendmentno019.jpg]
ANNEX I CONSENT TO AMENDMENT NO. 1 CONSENT (this “Consent”) to Amendment No. 1
(the “Amendment”) to that certain Credit Agreement, dated as of November 13,
2019, by and among NEW PACE, LLC, a Delaware limited liability company (which on
such date was succeeded by Accel Entertainment LLC, a Delaware limited liability
company, to continue as the “Borrower” thereto on and after such date), Accel
Entertainment, Inc., a Delaware corporation, each lender from time to time party
thereto (collectively, the “Lenders”), Capital One, National Association, as
administrative agent, and the other parties party thereto (as amended, restated,
replaced, supplemented or otherwise modified from time to time, including by the
Amendment, the “Credit Agreement”). Capitalized terms used and not otherwise
defined herein shall have the meanings assigned to such terms in the Credit
Agreement or the Amendment, as applicable. IN WITNESS WHEREOF, the undersigned
has caused this Consent to be executed and delivered by a duly authorized
officer. Amendment No. 1 Consenting Lenders (check one or more boxes as
appropriate): □ The undersigned Revolving Lender hereby irrevocably and
unconditionally approves and consents to each of the amendments set forth in the
Amendment with respect to all of its Loans and Commitments. □ The undersigned
Closing Date Term Loan Lender hereby irrevocably and unconditionally approves
and consents to each of the amendments set forth in the Amendment with respect
to all of its Loans and Commitments. □ The undersigned Additional Term Loan
Lender hereby irrevocably and unconditionally approves and consents to each of
the amendments set forth in the Amendment with respect to all of its Loans and
Commitments. , as a Lender By: Name: Title: [By: Name: Title:]1 1 If a second
signatory is necessary. [Signature Page to Consent to Amendment No. 1]



--------------------------------------------------------------------------------



 